DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2 and 11 have been cancelled. Therefore, claims 1, 3-10, and 12-13 are still pending in this Application. 
Response to amendments/arguments
The amendments to claim 1 overcome the objections to claim 1. Therefore, the objections are withdrawn.  
The amendments overcome the rejection of claim 13 under 35 USC 101. 	Therefore, the rejections are withdrawn.  
Applicant’s argument/remarks, on pages 8-10, with respect to rejections to claims 1, 3-10, and 12-13 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments.
Claim Interpretations
Claims 1, and 3-10 are directed to a method that contains contingent limitations (see MPEP 2114.04 II). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 6-11 recites “acquiring operating data of the micro-grid in real-time, storing the operating data and corresponding time stamp information in a database…
analyzing an operating state of the micro-grid based on the operating data and the corresponding time stamp information that are stored in the database, wherein said analyzing includes:
	computing a determination of whether the micro-grid is in abnormal state or normal state based on current operating data… 
retrieving operating data of devices selected based on position relative to a location of an abnormal event from the current operating data and previous operating data”. 
The terms the current operating data and previous operating data lack of antecedent basis in the claims. Thus, the terms operating data, current operating data, previous operating data make the claim unclear and confusing, and thus indefinite. For instance, the term “previous operating data” lacks of proper antecedents basis in the claims.  Current operating data and previous operating data seems to be two different type of data, at least in time or stamped time data. Furthermore, “the operating data” is stored and stamped, thus, it is unclear is the “current operating data” is newly collected data or it refers to the stored operating data. 
For purposes of Examination claims 1 would be interpreted as:
 	“acquiring operating data of the micro-grid in real-time;
	storing the operating data and corresponding time stamp information in a database, wherein the operating data includes current operating data and previous operating data;
	analyzing an operating state of the micro-grid based on the operating data and the corresponding time stamp information that are stored in the database, wherein said analyzing includes:
 	computing a determination of whether the micro-grid is in abnormal state or normal state based on current operating data;
	based on the computed determination indicating that the micro-grid is in abnormal state: 
 		retrieving operating data of devices selected based on position relative to a location of an abnormal event from the current operating data and previous operating data;
	performing accident analysis based on the retrieved operating data and the corresponding time stamp information; and
	determining a current control scheme according to an accident analysis result if the accident analysis result indicates that there is a true fault in the micro-grid…”;
the suggested amendments find support in paragraph [0106] of the disclosure “It can be understood that the operating data stored in the database includes current operating data and previous operating data”.	
Claim 1 lines 27-28 further recites “operating the electrical devices according to the current control scheme”. This is unclear because lines 17 recites “determining a current control scheme according to an accident analysis result” and lines 23 recites “determining a current control scheme according to a current-state analysis result and a future-state prediction result”. Thus, is unclear to which “control scheme” is the term “the control scheme” in lines 27-28 referring to.   
For purposes of Examination, the Claim 1 lines 27-28 would be interpreted d as: “operating the electrical devices according to the respective current control scheme”.	  
 	As to claim 12-13, these claims are the systems and computer memory with software corresponding to the method claim 1 and are rejected for the same reasons mutatis mutandis.
	As to claim 3-10, these claims are dependent claims and are rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same error.
Indication of Allowable Subject matter
 	No prior art rejection has been applied to claims 1, 3-10 and 12-13. Claims 12-13 would be allowable if the rejections under 35 USC 112(b) are overcome. Claims 1, 3-10 might be allowable if amended to avoid the rejections under 35 USC 112(b) and if the contingent limitations are positively recited.  
	Newly found relevant art are:
 	Chiang (US 5483462) teaches a system performing an transient analysis when a fault has been detected. However, Chiang is missing limitations recited in claim 1 including detecting schemes based on the analysis, controlling electrical devices of the microgrid, and so on. 
  	 Jin et a (US 10998756) teaches a microgrid  that can quickly identify and manage a failure position. More specifically, the present invention is to provide a method of identifying a position of a failure using an ESS, separating the failure point, and reconstructing power transmission when the failure occurs in a line or a device in off-grid.
	Duan et al (US 11355961), LV et al (US 10324459) teaches a system for identifying true faults or not, and reconstructing a grid or microgrid based on the detected fault.
	Song et al (US 20160179118) teaches a system performing perform a reconfiguration analysis process on the distribution network, so as to obtain a reconfiguration plan for the detected abnormal loading condition.
	Ischencko et al (US 20180316188) teaches a system for reconfiguring one or more microgrid based on faults.  	
	CN 106786774 teaches microgrid system fault reconstruction expert system wherein operating data of micro-grid is obtained, a fault is detected based on the operating data, and operating data is obtained when  the fault is detected, a reconstruction scheme is determined based on the obtained data, and electrical devices of the microgrid are controlled and operated based on the reconstruction scheme. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117